Exhibit 10.8

 

RETENTION RSU AWARD AGREEMENT

UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

2017 EQUITY INCENTIVE PLAN

 

Universal Stainless & Alloy Products, Inc. (the “Company”) grants to the
Participant named below (“you”) the number of restricted stock units (“RSUs”)
set forth below (the “Award”).

Plan:

Universal Stainless & Alloy Products, Inc. 2017 Equity Incentive Plan

Defined Terms:

As set forth in the Plan, unless otherwise defined in this Agreement

Participant:

[Name]

Grant Date:

[Date]

Number of RSUs Granted:

[####]

Definition of RSU:

Each RSU will entitle you to receive one Share at such future date or dates and
subject to such terms as set forth in this Agreement.

Earning and Payment Schedule:

The RSUs will become earned and payable on the following schedule, as long as
you do not have a Separation from Service before the applicable payment date or
event:

Payment Date or Event% or # of RSUs Earned and Payable

 

Acceleration of Earning and Payment:

All of the RSUs will become earned and payable immediately if you have a
Separation from Service due to your Disability or death.

 

By signing below, you agree that the Award is granted under and governed by the
terms of the Plan and this RSU Award Agreement (including the attached RSU
Terms) (“Agreement”), as of the Grant Date.

PARTICIPANT

 

UNIVERSAL STAINLESS & ALLOY PRODUCTS, INC.

 

 

 

Sign Name: _______________________________

 

Sign Name: _______________________________

 

 

 

Print Name: _______________________________

 

Print Name: _______________________________

 

 

 

 

 

Title: _____________________________________




1

--------------------------------------------------------------------------------

RSU TERMS

1.

Grant of RSUs.

(a)The Award is subject to the terms of the Plan. The terms of the Plan are
incorporated into this Agreement by this reference.

(b)You must accept the terms of this Agreement by returning a signed copy to the
Company within 60 days after the Agreement is presented to you for review. The
Committee may unilaterally cancel and forfeit the Award in its entirety if you
do not accept the terms of this Agreement.

2.

Restrictions.

(a)You will have no rights or privileges of a Stockholder as to the RSUs before
settlement under Section 5 below (“Settlement”), including no right to vote or
receive dividends or other distributions; in addition, the following provisions
will apply:

(i)you will not be entitled to delivery of any Share certificates for the RSUs
until Settlement (if at all), and upon the satisfaction of all other terms;

(ii)you may not sell, transfer (other than by will or the laws of descent and
distribution), assign, pledge, or otherwise encumber or dispose of the RSUs
before Settlement; and

(iii)you will forfeit all of the RSUs and all of your rights under the RSUs will
terminate in their entirety on the terms set forth in Section 4 below.

(b)Any attempt to dispose of RSUs or any interest in the RSUs in a manner
contrary to the restrictions set forth in this Agreement will be void and of no
effect.

3.Restricted Period and Payment. The “Restricted Period” is the period beginning
on the Grant Date and ending on the date the RSUs, or such applicable portion of
the RSUs, are deemed earned and payable under the terms set forth in table at
the beginning of this Agreement.

4.Forfeiture. If, during the Restricted Period, (i) you incur a Separation from
Service (for the avoidance of doubt, which does not otherwise result in the
immediate—or continued—earning and payment of the RSUs), (ii) you materially
breach this Agreement, or (iii) you fail to meet the tax withholding obligations
described in Section 6 below, all of your rights to the RSUs that have not
previously been paid will terminate immediately and be forfeited in their
entirety.

5.Settlement of RSUs. Delivery of Shares or other amounts under this Agreement
will be subject to the following:

(a)The Company will deliver to you one Share for each RSU that has become earned
and payable and not otherwise been forfeited within 30 days after the end of the
applicable Restricted Period.

(b)Any issuance of Shares under the Award may be effected on a non-certificated
basis, to the extent not prohibited by applicable law or the applicable rules of
any securities exchange or similar entity.

(c)If a certificate for Shares is delivered to you under the Award, the
certificate may bear the following or a similar legend as determined by the
Company:

2

--------------------------------------------------------------------------------

The ownership and transferability of this certificate and the shares of stock
represented hereby are subject to the terms (including forfeiture) of the
Universal Stainless & Alloy Products, Inc. 2017 Equity Incentive Plan and an RSU
award agreement entered into between the registered owner and Universal
Stainless & Alloy Products, Inc. Copies of such plan and agreement are on file
in the executive offices of Universal Stainless & Alloy Products, Inc.

In addition, any stock certificates for Shares will be subject to any
stop-transfer orders and other restrictions as the Company may deem advisable
under the rules, regulations, and other requirements of the SEC, any stock
exchange upon which the Shares are then listed, and any applicable federal or
state securities law, and the Company may cause a legend or legends to be placed
on any certificates to make appropriate reference to these restrictions.

 

6.

Withholding.

(a)Regardless of any action the Company may take that is related to any or all
income tax, payroll tax, or other tax-related withholding (“Tax-Related Items”),
the ultimate liability for all Tax-Related Items owed by you is and will remain
your responsibility. The Company (i) makes no representations or undertakings
regarding the treatment of any Tax-Related Items under the Award and (ii) does
not commit to structure the terms of the Award to reduce or eliminate your
liability for Tax-Related Items.

(b)You will be required to meet any applicable tax withholding obligation in
accordance with the tax withholding provisions of Section 17.3 of the Plan (or
any successor provision thereto).

7.Adjustment. Upon any event described in Section 15 of the Plan (or any
successor provision) occurring after the Grant Date, the adjustment provisions
of that section will apply to the Award.

8.Bound by Plan and Committee Decisions. By accepting the Award, you acknowledge
that you have received a copy of the Plan, have had an opportunity to review the
Plan, and agree to be bound by all of the terms of the Plan. If there is any
conflict between this Agreement and the Plan, the Plan will control. The
authority to manage and control the operation and administration of this
Agreement and the Plan is vested in the Committee. The Committee has all powers
under this Agreement that it has under the Plan. Any interpretation of this
Agreement or the Plan by the Committee and any decision made by the Committee
related to the Agreement or the Plan will be final and binding on all persons.

9.Your Representations. You represent to the Company that you have read and
fully understand this Agreement and the Plan and that your decision to
participate in the Plan is completely voluntary. You also acknowledge that you
are relying solely on your own advisors regarding the tax consequences of the
Award.

10.Regulatory and Other Limitations. Notwithstanding anything else in this
Agreement, the Committee may impose conditions, restrictions, and limitations on
the issuance of Shares under the Award unless and until the Committee determines
that the issuance complies with (a) all registration requirements under the
Securities Act, (b) all listing requirements of any stock exchange on which the
Shares are listed, (c) all Company policies and administrative rules, and (d)
all applicable laws.

11.

Miscellaneous.

(a)Notices. Any notice that may be required or permitted under this Agreement
must be in writing and may be delivered personally, by intraoffice mail, or by
electronic mail or via a postal service (postage prepaid) to the electronic mail
or postal address and directed to the person as the receiving party may
designate in writing from time to time.

3

--------------------------------------------------------------------------------

(b)Waiver. The waiver by any party to this Agreement of a breach of any
provision of the Agreement will not operate or be construed as a waiver of any
other or subsequent breach.

(c)Entire Agreement. This Agreement and the Plan constitute the entire agreement
between you and the Company related to the Award. Any prior agreements,
commitments, or negotiations concerning the Award are superseded.

(d)Binding Effect; Successors. The obligations and rights of the Company under
this Agreement will be binding upon and inure to the benefit of the Company and
any successor corporation or organization resulting from the merger,
consolidation, sale, or other reorganization of the Company, or upon any
successor corporation or organization succeeding to substantially all of the
assets and business of the Company. Your obligations and rights under this
Agreement will be binding upon and inure to your benefit and the benefit of your
beneficiaries, executors, administrators, heirs, and successors.

(e)Governing Law; Consent to Jurisdiction; Consent to Venue; Service of Process.
This Agreement will be construed and interpreted in accordance with the internal
laws of the Commonwealth of Pennsylvania without regard to principles of
conflicts of law thereof, or principles of conflicts of laws of any other
jurisdiction that could cause the application of the laws of any jurisdiction
other than the Commonwealth of Pennsylvania. For purposes of resolving any
dispute that arises directly or indirectly from the relationship of the parties
evidenced by this Agreement, the parties hereto submit to and consent to the
exclusive jurisdiction of the Commonwealth of Pennsylvania and agree that any
related litigation must be conducted solely in the courts of Allegheny County,
Pennsylvania or the federal courts for the United States for the Western
District of Pennsylvania, where this Agreement is made and/or to be performed,
and no other courts. You may be served with process in any manner permitted
under Commonwealth of Pennsylvania law, or by United States registered or
certified mail, return receipt requested.  

(f)Headings. The headings in this Agreement are for convenience of reference
only, and will not in any way limit or affect the meaning or interpretation of
any of the terms or provisions of this Agreement.

(g)Amendment. This Agreement may be amended at any time by the Committee, except
that no amendment may, without your consent, materially impair your rights under
the Award.

(h)Severability. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of the Agreement, and each other provision will be severable and enforceable to
the extent permitted by law.

(i)No Rights to Service. Nothing in this Agreement will be construed as giving
you any right to be retained in any position with the Company or its Affiliates.
Nothing in this Agreement will interfere with or restrict the rights of the
Company or its Affiliates—which are expressly reserved—to remove, terminate, or
discharge you at any time for any reason whatsoever or for no reason, subject to
the Company’s certificate of incorporation, bylaws, and other similar governing
documents and applicable law.

(j)Section 409A. The RSUs are intended to comply with Section 409A to the extent
subject thereto, and this Agreement will be administered and interpreted
consistently with that intent. For purposes of Section 409A, each installment
payment under this Agreement or the Plan, or otherwise payable to you, will be
treated as a separate payment. This paragraph will not be construed as a
guarantee of any particular tax effect for your benefits under this Agreement
and the Company does not guarantee that any such benefits will satisfy the
provisions of Section 409A or any other provision of the Code. Notwithstanding
anything else in this Agreement, to the extent required to avoid accelerated
taxation or tax penalties under Section 409A, amounts that would otherwise be
payable and benefits that would otherwise be provided under this Agreement
during the six-month period immediately following your Separation from Service
will instead be paid on the first payroll date after the

4

--------------------------------------------------------------------------------

six-month anniversary of your Separation from Service (or your death, if
earlier). Notwithstanding the foregoing, neither the Company nor the Committee
will have any obligation to take any action to prevent the assessment of any
additional tax or penalty on you under Section 409A and neither the Company nor
the Committee will have any liability to you for such tax or penalty.

(k)Further Assurances. You must, upon request of the Company or the Committee,
do all acts and execute, deliver, and perform all additional documents,
instruments, and agreements that may be reasonably required by the Company or
the Committee to implement the provisions and purposes of this Agreement.

(l)Clawback. All awards, amounts, or benefits received or outstanding under the
Plan will be subject to clawback, cancellation, recoupment, rescission, payback,
reduction, or other similar action in accordance with the terms of any Company
clawback or similar policy or any applicable law related to such actions, as may
be in effect from time to time. You acknowledge and consent to the Company’s
application, implementation, and enforcement of any applicable Company clawback
or similar policy that may apply to you, whether adopted before or after the
Grant Date, and any provision of applicable law relating to clawback,
cancellation, recoupment, rescission, payback, or reduction of compensation, and
the Company may take such actions as may be necessary to effectuate any such
policy or applicable law, without further consideration or action.

(m)Electronic Delivery and Acceptance. The Company may deliver any documents
related to current or future participation in the Plan by electronic means. You
consent to receive those documents by electronic delivery and to participate in
the Plan through any on-line or electronic system established and maintained by
the Company or a third party designated by the Company.

 

5